DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-06-28 has been entered.  Applicant’s amendments to the claims have eliminated each and every 112(b) rejection previously set forth in the Final Rejection mailed 2022-04-05.  The status of the claims is as follows:
Claims 11 and 14-20 remain pending in the application.
Claims 11 and 16-20 are amended.
Claims 12-13 are cancelled.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zarei et. al. (“Retraining Mechanism for On-Line Peer-to-Peer Traffic Classification”, hereinafter “Zarei”) in view of Dhandapani et al. (US 2019/0095797 A1; hereinafter “Dhandapani”), Kumar et. al. (US 9,934,364 B1; hereinafter “Kumar”), Vanwinckelen and Blockeel (“On Estimating Model Accuracy with Repeated Cross-Validation”; hereinafter “Vanwinckelen”) and Wikipedia (“x-bar and R chart”; provided by Applicant in the IDS).
As per Claim 11, Zarei teaches a system for improving a machine learning model, said system comprising a processor configured to:  (Zarei, Pg. 375 Section 3, discloses:  “This paper proposes a retraining mechanism to automatically retrain the on-line ML classifier when it becomes outdated.”  Here, Zarei discloses a system (“mechanism”) to improve (retrain when outdated) a machine learning model.)
See Zarei Pg. 376 Figure 1 for the following limitations:

    PNG
    media_image1.png
    452
    690
    media_image1.png
    Greyscale

select a model quality metric of the machine learning model, wherein the model quality metric is directed to one of detecting an error in the machine learning model and measuring an accuracy of the machine learning model (Zarei, Figure 1, discloses a selection unit (“Accuracy assessor”).  Zarei, Pg. 378 Section 3.2 Para 2, discloses:  “The retrain decision unit is responsible to evaluate the accuracy of the on-line ML classifier. Given an accuracy threshold, the retraining decision unit decides when the on-line ML classifier needs to be updated. This module consists of two parts as shown in Fig. 1. It consists an equivalent software ML classifier model (i.e., J48 in this paper) to the on-line J48 ML classifier (targeted as a hardware-based classifier). The software J48 model uses 25 features as shown in Table 1 to classify all flows which have been classified by the heuristic training dataset generation. The accuracy is calculated as the ratio of the correctly classified flows over the total number of flows. If the accuracy is below the set threshold, retraining process is applied.”  Here, Zarei discloses a model quality metric of the machine learning model which is directed to one of detecting an error in the machine learning model and measuring an accuracy of the machine learning model (“The accuracy is calculated as the ratio of the correctly classified flows over the total number of flows”)).
determine a threshold value for a model quality value relating to the model quality metric (Zarei, Pg. 376 Figure 1, discloses a determination unit (“Retrain decision maker”).  Zarei, Pg. 378 Section 3.2 Para 2, discloses:  “The retrain decision unit is responsible to evaluate the accuracy of the on-line ML classifier. Given an accuracy threshold, the retraining decision unit decides when the on-line ML classifier needs to be updated. This module consists of two parts as shown in Fig. 1. It consists an equivalent software ML classifier model (i.e., J48 in this paper) to the on-line J48 ML classifier (targeted as a hardware-based classifier). The software J48 model uses 25 features as shown in Table 1 to classify all flows which have been classified by the heuristic training dataset generation. The accuracy is calculated as the ratio of the correctly classified flows over the total number of flows. If the accuracy is below the set threshold, retraining process is applied.”  Here, Zarei discloses determining a threshold value for a model quality value relating to said model quality metric (“If the accuracy is below the set threshold, retraining process is applied”)).
based on a determination that the model quality metric value is below the determined threshold value, retraining the machine learning model with a new set of training data (Zarei, Pg. 376 Figure 1, discloses a retraining module (“Machine Learning (ML) Training Phase” - An arrow labelled “Retrain” goes from the Retrain decision maker to this module).  Zarei, Pg. 378 Section 3.2 Para 2, discloses:  “The retrain decision unit is responsible to evaluate the accuracy of the on-line ML classifier. Given an accuracy threshold, the retraining decision unit decides when the on-line ML classifier needs to be updated. This module consists of two parts as shown in Fig. 1. It consists an equivalent software ML classifier model (i.e., J48 in this paper) to the on-line J48 ML classifier (targeted as a hardware-based classifier). The software J48 model uses 25 features as shown in Table 1 to classify all flows which have been classified by the heuristic training dataset generation. The accuracy is calculated as the ratio of the correctly classified flows over the total number of flows. If the accuracy is below the set threshold, retraining process is applied.”  Here, Zarei discloses retraining said machine learning model when the model quality metric is below said determined threshold value (“If the accuracy is below the set threshold, retraining process is applied”).  Zarei also discloses a new training set (“last n classified flows”) in Pg. 378 Section 3.2 Para 3:  “The ML training phase is responsible for generating a new on-line ML classifier. This module retrains the software J48 model and updates the online J48 classifier using the generated dataset by the training dataset generator. The training dataset is generated based on the last n classified flows by the training dataset generation in order to avoid large training time.” The “Dataset Training Generator” is also shown in Zarei Pg. 376 Figure 1.  As this is done to correct low accuracy, then the result is to improve the accuracy, and thus the machine learning model is improved.)
collect feedback data (Zarei, Pg. 378 Section 3.2 Para 3, discloses:  “The training dataset is generated based on the last n classified flows by the training dataset generation in order to avoid large training time. Our empirical work shows that 2000 flows are sufficient to obtain a good accuracy.”  Here, the “last n classified flows” are collected feedback data.)
wherein the threshold value for the model quality metric is re-determined using the [enlarged] training data set (Zarei, Pg. 378 Section 3.2 para 1, discloses:  “We proposed a retraining mechanism which has the ability to retrain ML classification by creating a new classifier model when the classifier’s accuracy falls below a set threshold.” Zarei, Pg. 378 Section 3.2 Para 3 continues:  “This module retrains the software J48 model and updates the online J48 classifier using the generated dataset by the training dataset generator. The training dataset is generated based on the last n classified flows by the training dataset generation in order to avoid large training time. Our empirical work shows that 2000 flows are sufficient to obtain a good accuracy.”  Here, Zarei discloses performing this process after a predetermined amount of feedback data (“training dataset is generated based on the last n classified flows”).  Thus, the combination of Zarei with Vanwinckelen and Wikipedia results in determining the threshold value regularly, as each regular evaluation by Zarei would entail cross validation of Vanwinckelen with determining the X control chart control limits of Wikipedia.)
However, Zarei always uses the last “n” flows, and thus does not teach that the re-determining is done at a predefined point in time that is determined based on an expected usage level of the system; combine the feedback data with original training data of said machine learning model building an enlarged training data set equivalent to said new training data. 
Dhandapani teaches that the re-determining is done at a predefined point in time that is determined based on an expected usage level of the system (Dhandapani, Para [0058], discloses:  “The behavior of a CMP process may slowly change over time for reasons that are not factored in (e.g. wear of parts that are not considered consumables) by the input variables of the neural network. Therefore, in some implementations, a periodic retraining of the neural network may be performed to overcome such changes”.  Here, Dhandapani discloses retraining a model at a predefined point in time ("periodic retraining") based on an expected usage level, as the "wear of parts” used to determine the "period" of retraining is indicative of a usage level.)
Dhandapani and Zarei are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the usage-based retraining of Dhandapani with the retraining for model quality of Zarei.  One of ordinary skill in the art would be motivated to do so in order to maintain accuracy of a machine learning model by ensuring that it accurately reflects the current state of the system it is modeling. (Dhandapani [0058]:  “The behavior of a CMP process may slowly change over time for reasons that are not factored in (e.g. wear of parts that are not considered consumables) by the input variables of the neural network. Therefore, in some implementations, a periodic retraining of the neural network may be performed to overcome such changes.”)
However, the combination of Zarei and Dhandapani does not teach combine the feedback data with original training data of said machine learning model building an enlarged training data set equivalent to said new training data.
Kumar teaches combine the feedback data with original training data of said machine learning model building an enlarged training data set equivalent to said new training data (Kumar, Col 48 Para 2, discloses:  “Whether testing is performed locally or online, the sample data is uploaded to archive 1306. When a confirmed diagnosis is available for a sample, the sample is included in an expanded data set that is used to continually retrain neural networks with the continually increasing data set. ANN performance will continue to improve due to the increased sample size. When performance has improved sufficiently, the new ANN can be “frozen” and redeployed as the next version of test network 1315.”  Here, Kumar discloses combining said feedback data (“the sample”) with original training data to build an enlarged training data set to be used as a new training data set (“sample is included in an expanded data set that is used to continually retrain neural networks with the continually increasing data set.”)).
Kumar and the combination of Zarei and Dhandapani are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the automatic retraining of Zarei and Dhandapani with the expanding training set of Kumar.  One would be motivated to do so if they had less feedback data available than Zarei, whose application on network traffic could easily gather the last 2000 samples, and retrains with those to “avoid large training time”.  Kumar’s data set based on cancer diagnosis does not grow as quickly, and thus it is advantageous to augment the original training data.  One would be motivated to do so in order to gain improved performance of the machine learning model (Kumar, Col 48 Para 2:  “ANN performance will continue to improve due to the increased sample size. When performance has improved sufficiently, the new ANN can be “frozen” and redeployed as the next version of test network 1315.”)
However, the combination of Zarei, Dhandapani, and Kumar does not explicitly teach using a method based on cross validation with a number of folds, equal to a number of possible model quality values
Vanwinckelen teaches using a method based on cross validation with a number of folds, equal to a number of possible model quality values (Vanwinckelen, Pg. 2 Section 2 Para 2, discloses:  “As said, cross-validation is often used to estimate the performance of learners or models. k-fold cross-validation works as follows. The available data S is divided into k equally sized subsections Si, also called folds. For each fold, a training set Ti is defined as SnSi, from which a model Mi is learned. Next, the accuracy of this model is computed on Si, and finally the mean of all these accuracies is returned as an estimate b A.”  Here, Vanwinckelen discloses a method of measuring model quality (“accuracy”) based on cross validation with a number of folds (“k-fold cross-validation”) equal to a number of possible model quality values (“mean of all these accuracies”, each model having an accuracy)).
Vanwinckelen and the combination of Zarei, Dhandapani, and Kumar are analogous art because they are both in the field of endeavor of machine learning accuracy.
It would have been obvious before the effective filing date of the claimed invention to combine the automatic model retraining based on accuracy of Zarei, Dhandapani, and Kumar with the k-fold cross-validation accuracy measure of Vanwinckelen.  One would be motivated to do so in order to still be able to measure accuracy of the model even if there is only limited data available (Vanwinckelen Pg. 1 Intro Para 3: “Often, when a limited set of data is available, one wants to learn a model from the whole data set, in order to maximally exploit the available information. Unfortunately, that leaves no unseen data to evaluate the accuracy of the model. In this case, an often used procedure is to learn a model ^ f from the whole data set, and estimate the population accuracy of ^ f by using a resampling technique, such as cross-validation.”)
However, the combination of Zarei, Dhandapani, Kumar, and Vanwinckelen thus far fails to teach using an X control chart method based on cross validation with a number of folds, equal to a number of possible model quality values
Wikipedia teaches using an X control chart method [based on cross validation with a number of folds, equal to a number of possible model quality values] (Recall that Vanwinckelen teaches determination based on cross validation.  Wikipedia Pg. 1 discloses:  “In statistical quality control, the x-bar and R chart is a type of control chart used to monitor variables data when samples are collected at regular intervals from a business or industrial process.”  Here, Wikipedia discloses using an x-bar and R chart to monitor “quality control”, which is the goal of Zarei’s determination and Vanwinckelen’s cross validation, which are monitoring the quality of a machine learning model.)
Wikipedia and the combination of Zarei, Dhandapani, Kumar, and Vanwinckelen are analogous art because Zarei and Vanwinckelen analyze the quality of machine learning models, and Wikipedia teaches a statistical method of monitoring quality.  The problem addressed by Wikipedia is reasonably pertinent to Zarei, Dhandapani, Kumar, and Vanwinckelen (see MPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”)
It would have been obvious before the effective filing date of the claimed invention to combine the machine learning quality control of Zarei, Dhandapani, Kumar, and Vanwinckelen with the statistical x-bar and R chart statistical quality control method of Wikipedia.  Vanwinckelen’s k-fold cross-validation method produces k samples of size n (Section 2, Para 3: “k-fold cross-validation works as follows. The available data S is divided into k equally sized subsections Si, also called folds. For each fold, a training set Ti is defined as SnSi, from which a model Mi is learned. Next, the accuracy of this model is computed on Si, and finally the mean of all these accuracies is returned as an estimate b A.”)  Wikipedia, in related article on Pg. 3 “X-bar chart”, discloses:  “In industrial statistics, the X-bar chart is a type of Shewhart control chart that is used to monitor the arithmetic means of successive samples of constant size, n.”  Thus, it would have been obvious to one of ordinary skill in the art that the results of k-fold cross validation are well-suited to be analyzed via an X control chart method.  One of ordinary skill in the art would be motivated to use the X-bar and R chart method in order to be able to monitor model accuracy even when the sample size is small (“The chart is advantageous in the following situations:  The sample size is relatively small (say, n ≤ 10—x-bar and s charts are typically used for larger sample sizes)”).

As per Claim 14, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia teaches the system according to claim 11.  Vanwinckelen suggests wherein said number of folds is 3. (Vanwinckelen, Pg. 2 Section 2,Para 2, discloses:  “As said, cross-validation is often used to estimate the performance of learners or models. k-fold cross-validation works as follows. The available data S is divided into k equally sized subsections Si, also called folds. For each fold, a training set Ti is defined as SnSi, from which a model Mi is learned. Next, the accuracy of this model is computed on Si, and finally the mean of all these accuracies is returned as an estimate b A.” Here, Vanwinckelen discloses “k-fold” cross-validation, where k can be any value.  Vanwinckelen, Section 4 Para 2, discloses:  “An accuracy estimate b A is computed by performing tenfold cross-validation, 10x repeated tenfold cross-validation, and 30x repeated tenfold cross-validation.”  Here, Vanwinckelen discloses using 10 folds.  In order to complete this process, Vanwinckelen at some point would have had to have iterated through 3 folds, on the way to reaching 10.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of Vanwinckelen with Zarei, Dhandapani, Kumar, and Wikipedia for at least the reasons recited in Claim 11.

As per Claim 15, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia teaches the system according to claim 11 as well as determining the threshold value, X control method, folds, and enlarged training data set (see Rejection to Claim 11).  Vanwinckelen teaches wherein determining the threshold value for the model quality value relating to the model quality metric includes building an average value a, i = 1 ... k, [as part of said X control method], for each fold [of the enlarged training data set], wherein k is said number of folds.  (Recall that Wikipedia teaches X control method, and Kumar teaches enlarged data set.  Vanwinckelen, Pg. 2 Section 2 Para 2, discloses:  “As said, cross-validation is often used to estimate the performance of learners or models. k-fold cross-validation works as follows. The available data S is divided into k equally sized subsections Si, also called folds. For each fold, a training set Ti is defined as SnSi, from which a model Mi is learned. Next, the accuracy of this model is computed on Si, and finally the mean of all these accuracies is returned as an estimate A-hat.”  Here, Vanwinckelen discloses building an average value for each fold (“For each fold…mean of all these accuracies is returned as an estimate A-hat”).  Wikipedia, in Pg. 3 “X bar chart” discloses that several means are input to the X control method:  “In industrial statistics, the X-bar chart is a type of Shewhart control chart that is used to monitor the arithmetic means of successive samples of constant size, n.”)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of Vanwinckelen with the combination of Zarei, Dhandapani, Kumar, and Wikipedia for at least the reasons recited in Claim 11.

	As per Claim 16, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia teaches the system according to claim 15 as well as model quality values (see Rejection to Claim 11).  Wikipedia teaches wherein determining the threshold value for the model quality value relating to the model quality metric includes determining an upper control limit (UCL) by

    PNG
    media_image2.png
    84
    276
    media_image2.png
    Greyscale

A2 is a statistical constant for said X control method depending on said number of model quality values. (Wikipedia Pg. 2 discloses control limits:  “
    PNG
    media_image3.png
    217
    468
    media_image3.png
    Greyscale

Here, (x-bar + A2*R-bar) is the Upper Control Limit (UCL).  X-bar is the “long-term process mean”, in other words, the average of the averages, as indicated by the claimed “ave = (Sum ai) / k”, wherein each ai is a mean of a fold.  R-bar is the average of the ranges for each fold, as indicated by the claimed “range = Σ max[ai] – min[ai] over I = 1 … k”.  A2 is a statistical constant as stated in the claim.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of Wikipedia with the combination of Zarei, Dhandapani, Kumar, and Vanwinckelen for at least the reasons recited in Claim 11.


As per Claim 17, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia teaches the system according to claim 16 as well as model quality metric and threshold value (see Rejection to Claim 11) and UCL (see Rejection to Claim 16).  Zarei teaches wherein determining the threshold value for the model quality value relating to the model quality metric includes setting said threshold value to [UCL] an upper limit if said model quality metric value relates to the accuracy of said machine learning model.  (Recall above Wikipedia teaches UCL.  Zarei, Pg. 378 Section 3.2 Para 2, discloses:  “The retrain decision unit is responsible to evaluate the accuracy of the on-line ML classifier. Given an accuracy threshold, the retraining decision unit decides when the on-line ML classifier needs to be updated. This module consists of two parts as shown in Fig. 1. It consists an equivalent software ML classifier model (i.e., J48 in this paper) to the on-line J48 ML classifier (targeted as a hardware-based classifier). The software J48 model uses 25 features as shown in Table 1 to classify all flows which have been classified by the heuristic training dataset generation. The accuracy is calculated as the ratio of the correctly classified flows over the total number of flows. If the accuracy is below the set threshold, retraining process is applied.” Here, Zarei discloses a measure for model correctness (“accuracy”) and testing if the accuracy is below a set threshold.  This implies the use of the upper limit, since given any set of thresholds where one is an upper limit above a central value and one is a lower limit below a central value, “accuracy” is a value where the target should be a higher number, and thus Zarei is disclosing that if that accuracy value does not clear the bar of that limit, then to retrain the model.)

As per Claim 18, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia teaches the system according to claim 15 as well as model quality values (see Rejection to Claim 11).  Wikipedia teaches wherein determining the threshold value for the model quality value relating to the model quality metric includes determining an lower control limit (LCL) by

    PNG
    media_image4.png
    87
    278
    media_image4.png
    Greyscale

A2 is a statistical constant for said X control method depending on said number of model quality values. (Wikipedia Pg. 2 discloses control limits:  “
    PNG
    media_image3.png
    217
    468
    media_image3.png
    Greyscale

Here, (x-bar - A2*R-bar) is the Lower Control Limit (LCL).  X-bar is the “long-term process mean”, in other words, the average of the averages, as indicated by the claimed “ave = (Sum ai) / k”, wherein each ai is a mean of a fold.  R-bar is the average of the ranges for each fold, as indicated by the claimed “range = Σ max[ai] – min[ai] over I = 1 … k”.  A2 is a statistical constant as stated in the claim.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of Wikipedia with the combination of Zarei, Dhandapani, Kumar, and Vanwinckelen for at least the reasons recited in Claim 11.

As per Claim 20, Claim 20 is a computer program product claim corresponding to system claim 1.  The difference is that it recites a computer readable storage medium and a computing system.  Zarei, Section 3 discloses:  “This paper proposes a retraining mechanism to automatically retrain the on-line ML classifier when it becomes outdated. It consists of three phases as shown in Fig. 1. In the first phase, flows are extracted from the sampled incoming packets after being classified as either P2P or nonP2P flows by the training dataset generator.”  Here, Zarei discloses “automatically” retraining a classifier, and that the classifier is classifying “packets” for network flows.  Thus, Zarei suggests that this is a software application and thus suggests a computer readable storage medium and a computing system.  Claim 20 is rejected for the same reasons as Claim 11.

	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zarei in view of Dhandapani, Kumar, Vanwinckelen, and Wikipedia, further in view of Hu et. al. (US 2018/0276560 A1; hereinafter “Hu”).
As per Claim 19, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia teaches the system according to claim 16 as well as model quality metric and threshold value (see Rejection to Claim 11) and LCL (see Rejection to Claim 16).  However, the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia, teaches an accuracy rate, but not an error rate wherein determining the threshold value for the model quality value relating to the model quality metric includes setting said threshold value to LCL if said model quality value relates to the error of said machine learning model.
  Hu teaches wherein determining the threshold value for the model quality value relating to the model quality metric includes setting said threshold value to [LCL] a lower limit if said model quality value relates to an error of said machine learning model. (Recall Zarei teaches determining the threshold value and Wikipedia teaches LCL.  Hu [0067] discloses:  “In operation 408, the review engine 120 calculates an error value for processing the input data. In the context of the following description, the error value may be an error rate or may be a count of the number of errors that have been detected since the model 140 was trained or a new model 140 was generated. In one embodiment, errors for results produced by the model 140 are detected by the model generator/trainer 135 and error data is provided to the review engine 120 by the model generator/trainer 135. In operation 410, the review engine 120 determines if the error value exceeds a predetermined threshold error value. If the predetermined threshold error value is exceeded, then the review engine 120 proceeds to operation 418 and sets a trigger for generating a new model 140.  Here, Hu discloses “error value exceeds a predetermined threshold error value”, and seeing if it “exceeds” the threshold.  This implies the use of the lower limit, since given any set of thresholds where one is an upper limit above a central value and one is a lower limit below a central value, “error” is a value where the target should be a lower number, and thus Hu is disclosing that if that error value clears the bar of that limit, then to retrain the model (“generate a new model”, also see [0002]: “If the errors increase above a threshold, the model is retrained using a large quantity of new raw data”)).
Hu and the combination of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the automatic retraining of Zarei, Dhandapani, Kumar, Vanwinckelen, and Wikipedia with the error target of Hu.  While Zarei teaches an accuracy rate of “The accuracy is calculated as the ratio of the correctly classified flows over the total number of flows”, an error rate would simply be the incorrectly classified flows over the total number of flows.  One could do this either way.  One would be motivated to target a low error rate for the same reason one would target a high accuracy rate. Which is to achieve more reliable results from the machine learning model by keeping it within an accepted level of error (Hu [0067]:  “determines if the error value exceeds a predetermined threshold error value.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hota et. al. (US 2013/0073192 A1), Para [0103], discloses “System 700 retrains traffic density classification engine 510 at predefined intervals of time to make the traffic density classification engine a robust engine against the changing scenarios and camera settings.”
Zhang et. al., "Diagnosing traffic anomalies using a two-phase model", discloses On Page 316 Top Right, “Baseline model relying on short period must be periodically retrained to capture evolving trends in the underlying data for detecting anomalies.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126